Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 4
Cancelled: 5
Added: None
Therefore, claims 1-4 and 6-12 are currently pending in the instant application.

Specification
The examiner appreciates the new amended title.  The new title has been accepted. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 



Claim(s) 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (US 2017/0229074 A1, hereinafter “Takehara”) in view of Lee et al. (US 2020/0279979 A1, hereinafter “Lee”) and Chu et al. (US 2016/0238439 A1, hereinafter “Chu”).

As to claim 1, Takehara (Fig. 14) discloses a display device, comprising a display panel (10) and a control integrated circuit (IC) (20), wherein the display panel comprises a plurality of light-emitting elements (Fig. 11 elements 21; Para. 0055), the control IC (Fig. 14 element “LED DRV”) is configured to control the plurality of light-emitting elements to be turned on at a first frequency to display display-related data (Fig. 4C; Para. 0037, the frequency of input power to the backlights), and control at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at a second frequency greater than the first frequency to transmit visible light data (Figs. 4A, 13B-13I; Para. 0007, 0033, 0045, 0057-0060, The frequency of the optical communication signal is higher than the input power to the backlight. And, as shown in figures 13B-13E, the optical communication signal overlaps at least two sections of the backlight.), wherein the display panel further comprises an optical signal detector for detecting a visible light signal (Para. 0032). 
Takehara does not disclose wherein the display panel further comprises a plurality of retaining walls, wherein one retaining wall is arranged between the optical signal detector and an adjacent light-emitting element, there is at least one retaining wall arranged at each of two sides of the optical signal detector, there is at least one retaining wall arranged between two adjacent light-emitting elements, and the retaining walls have a height greater than or equal to that of at least one light-emitting element.
wherein the display panel further comprises a plurality of retaining walls (Fig. 5B element 220; Para. 0125-0127), wherein one retaining wall is arranged between the optical signal detector and an adjacent light-emitting element (115P; in combination the optical sensor would be placed outside the wall 220 of the light-emitting element 115P as Takehara anticipates different locations for optical sensor), there is at least one retaining wall arranged between two adjacent light-emitting elements (115P, 113P; Para. 0103), and the retaining walls (220) have a height greater than or equal to that of at least one light-emitting element (115P).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to include the light blocking walls in the device disclosed by Takehara. The motivation would have been to prevent light from being transmitted between light-emitting element cells (Lee; Para. 0103). 
And, Chu (Fig. 1A) teaches there is at least one retaining wall (131, 130) arranged at each of two sides of the optical signal detector (120; Para. 0101). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chu to include a packaging wall around the optical sensor in the device disclosed by Takehara/Lee in order to prevent ambient noise (Chu; Para. 0101). In combination, Takehara, Lee and Chu teach a light-emitting element 115P, light blocking wall 220, the optical detector 120 and the light blocking wall 131 in that order from left to right. 

As to claim 3, Takehara (Fig. 11) discloses the display device according to claim 1, wherein the display panel comprises a display region which is divided into a plurality of display sub-regions (50; Para. 0055), and the control IC is further configured to control light-emitting elements in each display sub-region to transmit the visible light data independently (Fig. 13b-13I; Para. 0059, the optical data transmission can be performed through a corresponding part of the display region independently).

As to claim 4, Takehara (Fig. 3) discloses the display device according to claim 1, wherein the display panel comprises a display region which comprises a pixel region where the plurality of light-emitting elements is located (50; Para. 0030) and a non-pixel region (55) surrounding each light-emitting element (Para. 0030), wherein the optical signal detector is arranged in the non-pixel region (Para. 0032), wherein the control IC is connected to the optical signal detector (Fig. 10; Para. 0052), and is further configured to receive a detection signal generated by the optical signal detector in accordance with the detected visible light signal, and identify the detection signal (Para. 0052-0053, The effective value of the optical data is calculated and added to the gamma characteristic of the LCD. Therefore, the optical data signal is identified.).

As to claim 6, Takehara discloses the display device according to claim 1, wherein each light-emitting element is a light-emitting diode (LED), an organic light-emitting diode (OLED) or a micro LED (Para. 0026, 0030).

As to claim 7, Takehara (Fig. 15) discloses the display device according to claim 1, wherein the control IC comprises an optical signal processor (“Transmission data conversion circuit”), a timing controller (“Timing Controller”) and a data driver (“Data Driver”);
the optical signal processor is configured to input the visible light data for visible light communication to the timing controller (Para. 0039, 0064; “Ƴ characteristic selection information” is supplied to the video signal processing unit. And, the video signal processing circuit supplies the video signal to the timing controller);
the timing controller is configured to apply a first control signal to the plurality of light- emitting elements to control the plurality of light-emitting elements to be turned on at the first frequency (Fig. 4C; Para. 0037), and apply a second control signal to at least two light-emitting elements of the plurality 
the data driver (Fig. 15 element “DATA Driver”) is configured to input the display-related data to the plurality of light- emitting elements (Para. 0039).

As to claim 8, Takehara discloses a method for driving the display device according to claim 1, comprising controlling a plurality of light-emitting elements of a display panel to be turned on at a first frequency (Fig. 4C; Para. 0037), to display display-related data, and controlling at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at a second frequency greater than the first frequency, to transmit visible light data (Fig. 4A, 13B-13I; Para. 0035, 0058-0059, the LEDs corresponding to specific region can be controlled to transmit the optical communication data).
130
As to claim 9, Takehara (Fig. 11) discloses the method according to claim 8, wherein the display panel comprises a display region which is divided into a plurality of display sub-regions (Para. 0055), and the controlling the at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at the second frequency greater than the first frequency, to transmit visible light data
comprises controlling light-emitting elements in each display sub-region to transmit the visible light data independently (Fig. 13B-13I; Para. 0058-0059, each display region can be controlled independently).

As to claim 10, Takehara (Fig. 3) the method according to claim 8, wherein the display panel comprises a display region which comprises a pixel region where the plurality of light-emitting elements is located (50; Para. 0030) and a non-pixel region (55) surrounding each light-emitting element (Para. 0030), and an optical signal detector for detecting a visible light signal is arranged in the non-pixel region .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara, Lee and Chu as applied to claim 1 above, and further in view of Kitaoka et al. (US 2009/0002265 A1, hereinafter “Kitaoka”).

As to claim 2, Takehara does not disclose the display device according to claim 1, wherein the first frequency is (1~15) x 104Hz, and the second frequency is (1~6) x 107Hz.
However, Kitaoka teaches wherein the first frequency is (1~15) x 104Hz, and the second frequency is (1~6) x 107Hz (Para. 0057, The cutoff frequency of the LED is about 100MHz. Since Zhang teaches that the first frequency is smaller than the second frequency, it would be merely a result effective variable to drive the LEDs as needed.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kitaoka to drive the LEDs at high frequencies in the device disclosed by Takehara/Lee/Chu. The combination would have yielded predictable results (Kitaoka; Para. 0050). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara, Lee and Chu as applied to claim 8 above, and further in view of Lee et al. (US 2018/0145116 A1, hereinafter “Lee’116”).

As to claim 11, Takehara (Fig. 5) a display device (10), comprising a processor (“Video Signal Processing circuit”). 
Takehara does not explicitly disclose a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the method according to claim 8.
However, Lee’116 (Fig. 2A) teaches a memory (130), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the method according to claim 8 (Para. 0058).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee’116 to include a memory in the device disclosed by Takehara/Lee/Chu. The motivation would have been to store a computer program (Lee’116; Para. 0149-0151). 

As to claim 12, Takehara does not explicitly disclose a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the steps of the method according to claim 8. 
However, Lee’116 teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the steps of the method according to claim 8 (Para. 0150-0151).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee’116 to include a non-transitory computer-readable storage medium storage in the device disclosed by . 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yin (US 2017/0155447 A1) discloses a visible light communication system using a high speed PWM (Fig. 4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625